Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

Dated as of March 13, 2018

by and between

ATHERSYS, INC.

and

HEALIOS K.K.

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

       

Page

 

ARTICLE I       PURCHASE AND SALE

     1  

1.1

  

Subscription of the Shares and the Warrant

     1  

1.2

  

Purchase Price of the Shares and the Warrant

     1  

1.3

  

Exemption from Registration

     1  

ARTICLE II      THE CLOSING

     2  

2.1

  

Closing and Closing Date

     2  

2.2

  

Closing and Post-Closing Deliveries

     2  

ARTICLE III      REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     3  

3.1

  

Organization; Good Standing; Qualification and Power

     3  

3.2

  

Subsidiaries

     3  

3.3

  

Authorization

     3  

3.4

  

Noncontravention; No Consent or Approval Required

     4  

3.5

  

Compliance with Laws; Organizational Documents

     4  

3.6

  

Capitalization of the Company

     4  

3.7

  

Material Agreements

     5  

3.8

  

Brokers

     5  

3.9

  

Financial Statements

     5  

3.10

  

Changes

     6  

3.11

  

Absence of Undisclosed Liabilities

     6  

3.12

  

Title to Assets, Properties and Rights

     6  

3.13

  

Taxes

     7  

3.14

  

Litigation and Other Proceedings

     7  

ARTICLE IV      REPRESENTATIONS AND WARRANTIES OF BUYER

     7  

4.1

  

Experience; Accredited Investor Status

     7  

4.2

  

Company Information

     8  

4.3

  

Investment

     8  

4.4

  

Transfer Restrictions

     8  

4.5

  

Brokers or Finders

     8  

4.6

  

Organization; Qualification and Power

     8  

4.7

  

Authorization

     9  

 

  -i-    CONFIDENTIAL



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

       

Page

 

4.8

  

No Consent or Approval Required

     9  

4.9

  

No Prior Short Selling

     9  

4.10

  

Beneficial Ownership of Common Stock

     9  

ARTICLE V       MISCELLANEOUS

     9  

5.1

  

Expenses

     9  

5.2

  

No Third Party Beneficiaries

     10  

5.3

  

Complete Agreement

     10  

5.4

  

Successors and Assigns

     10  

5.5

  

Counterparts

     10  

5.6

  

Press Releases and Public Announcements

     10  

5.7

  

Notices

     11  

5.8

  

Confidentiality

     12  

5.9

  

Governing Law

     13  

5.10

  

Jurisdiction; Venue

     13  

5.11

  

Jury Trial

     13  

5.12

  

Amendments and Waivers

     13  

5.13

  

Termination

     13  

5.14

  

Headings

     13  

5.15

  

Certain Definitions

     14  

5.16

  

Incorporation of Schedules and Exhibits

     16  

5.17

  

Rules of Construction

     17  

5.18

  

Severability

     18  

SCHEDULES AND EXHIBITS

 

3.6(a)(i)

   Capitalization of the Company - Authorized Capital Stock (pre-Closing)

3.6(a)(ii)

   Capitalization of the Company - Issued and Outstanding Capital Stock
(pre-Closing)

3.6(b)

   Outstanding Warrants, Options, Rights, Agreements, etc.

3.10

   Changes

Exhibit A

   Form of Warrant

 

  -ii-    CONFIDENTIAL



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”), is made as of March 13,
2018, by and between Athersys, Inc. (the “Company”) and HEALIOS K.K. (“Buyer”).
The Company and Buyer are herein referred to as the “Parties.”

WHEREAS, the Company has authorized the sale of the Shares and the Warrant to
Buyer; and

WHEREAS, Buyer wishes to purchase, and the Company wishes to issue and sell, the
Shares and the Warrant on the terms and subject to the conditions set forth
herein.

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and Buyer
hereby agree as follows:

ARTICLE I

PURCHASE AND SALE

 

1.1

Subscription of the Shares and the Warrant.

Buyer hereby confirms its subscription for and offer to purchase the Shares and
the Warrant from the Company on and subject to the terms and conditions of this
Agreement. The Company hereby accepts the subscription by the Buyer.

 

1.2

Purchase Price of the Shares and the Warrant.

The amount payable by Buyer, in the aggregate, to the Company for the purchase
of the Shares and the Warrant pursuant to this Agreement will be the
Subscription Amount.

 

1.3

Exemption from Registration.

(a)    The Shares, the Warrant and the Warrant Shares (i) have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or any applicable state or other securities laws, (ii) will be issued under an
exemption or exemptions from registration under the Securities Act and any
applicable state and other securities laws, and (iii) will be restricted
securities (as that term is defined in Rule 144(a)(3) promulgated under the
Securities Act) and may not be resold unless such Shares, Warrant and Warrant
Shares are registered under the Securities Act and any applicable state and
other securities laws or an exemption from registration is available.

(b)    Accordingly, the Shares, the Warrant and the Warrant Shares shall, upon
issuance, bear legends in substantially the following form (in addition to any
other legends required to be placed thereon under applicable securities laws),
and the Company shall give instructions to the Transfer Agent in order to
implement the restrictions on transfer set forth and described herein and in the
Investor Rights Agreement:

 

CONFIDENTIAL



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT UNDER ANY CIRCUMSTANCES BE SOLD,
TRANSFERRED, OR OTHERWISE DISPOSED OF WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT FOR SUCH SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND
ANY OTHER APPLICABLE SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR APPLICABLE SECURITIES LAWS.

ARTICLE II

THE CLOSING

 

2.1

Closing and Closing Date.

The closing of the sale of the Shares and the Warrant (the “Closing”) shall take
place at the offices of Jones Day, 901 Lakeside Avenue, Cleveland, Ohio, on the
earliest practicable date, but no later than the third (3rd) Business Day
following the date hereof (the “Closing Date”). At the Closing, on the terms and
subject to the conditions contained herein, the Company shall issue, sell and
deliver to Buyer, and Buyer shall purchase and acquire from the Company, the
Shares, free and clear of any Liens and with no restrictions on the transfer
thereof (in each case other than pursuant to this Agreement and pursuant to the
federal securities laws).

 

2.2

Closing and Post-Closing Deliveries.

(a)    At the Closing, the Company shall:

(i)    irrevocably instruct the Transfer Agent to record the issuance of the
Shares to Buyer in book-entry form pursuant to the Transfer Agent’s regular
procedures;

(ii)    deliver to Buyer the Warrant registered in the name of Buyer;

(iii)    deliver to Buyer a certificate of good standing in respect of the
Company issued by the Secretary of State of the State of Delaware dated as of a
date within five (5) Business Days of the Closing Date; and

(iv)    deliver to Buyer a copy of the investor rights agreement, dated as of
the Closing Date, (the “Investor Rights Agreement”), between the Company and
Buyer, addressing the respective rights and obligations of Buyer as an investor
in the Company, duly executed by the Company.

(b)    At the Closing, Buyer shall deliver to the Company:

(i)    by bank wire transfer of immediately available funds of U.S. dollars to
an account designated in writing by the Company, an amount in cash equal to the
Subscription Amount; and

 

2



--------------------------------------------------------------------------------

(ii)    a copy of the Investor Rights Agreement, duly executed by Buyer.

(c)    As promptly as practicable following the Closing, the Company shall
deliver to Buyer evidence from the Transfer Agent of the issuance of the Shares.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to Buyer as of the date hereof as
follows and acknowledges and confirms that Buyer is relying upon such
representations and warranties in entering into this Agreement and consummating
the transactions contemplated herein:

 

3.1

Organization; Good Standing; Qualification and Power.

The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, has all requisite power and
authority to own, lease and operate its assets and to carry on its business as
presently being conducted, and is qualified to do business and is in good
standing in every jurisdiction in which the failure so to qualify or be in good
standing could reasonably be expected to have a Material Adverse Effect.

 

3.2

Subsidiaries.

Each of the Subsidiaries is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization and is in good
standing under such laws. Each of the Subsidiaries is wholly owned by the
Company. None of the Subsidiaries owns or leases property or engages in any
activity in any jurisdiction that might require its qualification to do business
as a foreign corporation in such jurisdiction and in which the failure to
qualify as such would have a Material Adverse Effect. Other than the Company’s
ownership of the Subsidiaries, the Company does not currently own or control,
directly or indirectly, any interest in any other corporation, partnership,
trust, joint venture, limited liability company, association, or other business
entity.

 

3.3

Authorization.

(a)    The Company has all requisite power and authority to execute and deliver
each of the Transaction Documents and any and all instruments necessary or
appropriate in order to effectuate fully the terms hereof and thereof and all
related transactions and to perform its obligations hereunder and thereunder.
Each of the Transaction Documents has been duly authorized by all necessary
corporate action of, and executed and delivered by, the Company.

 

3



--------------------------------------------------------------------------------

(b)    The issuance, sale and delivery of the Shares, the Warrant and the
Warrant Shares have been duly authorized by all necessary corporate action of
the Company. The Shares, when issued and delivered by the Company pursuant to
this Agreement against payment of the consideration provided for herein, will be
validly issued, fully paid and non-assessable. The Warrant Shares, when issued
and delivered by the Company pursuant to the Warrant against payment of the
consideration provided for therein, will be validly issued, fully paid and
non-assessable.

 

3.4

Noncontravention; No Consent or Approval Required.

The execution, delivery and performance by the Company of the Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby have not and will not (a) violate any provision of the Organizational
Documents of the Company, (b) violate any law to which the Company or any of its
assets is subject, (c) result in a breach of, constitute a default under, result
in the acceleration of, create in any party the right to accelerate, terminate,
modify or cancel any Contract to which the Company or any of the Subsidiaries is
a party or by which any of the assets of the Company or any of the Subsidiaries
is bound, or (d) result in the imposition of any Lien upon any of the assets of
the Company or the Subsidiaries or the obligation by the Company or any
Subsidiary to pay any penalty or premium which, with respect to each of the
foregoing clauses, could reasonably be expected to have a Material Adverse
Effect. No consent, approval or authorization of, declaration or notice to, or
filing with, any Person is required by the Company for the valid authorization,
execution and delivery by the Company of the Transaction Documents or for the
consummation of the transactions contemplated hereby and thereby, other than
(x) those consents, approvals, authorizations, declarations or filings that have
been obtained or made, as the case may be, and (y) filings pursuant to federal
or state securities and other applicable laws, including the filing of a Form D
with the Securities and Exchange Commission (the “SEC”), that (other than those
which are permitted to be made after the Closing and which will be duly made in
accordance with time periods under applicable laws), have been made by the
Company in connection with the sale of the Shares and the Warrant.

 

3.5

Compliance with Laws; Organizational Documents.

The Company (a) has complied in all material respects with, and is in material
compliance with, all laws applicable to it and its business, and (b) has all
Permits used or necessary in the conduct of its business as presently conducted,
other than such Permits that, if not obtained, could not reasonably be expected
to have a Material Adverse Effect. Such Permits are in full force and effect,
the Company has not received notice of any material violations with respect to
any thereof, and no material Proceeding is pending or, to the Company’s
knowledge, threatened to revoke or limit any thereof.

 

3.6

Capitalization of the Company.

(a)    As of the date hereof, (i) the authorized capital stock of the Company
consisted of the classes and amounts set forth on Schedule 3.6(a)(i), and
(ii) the issued and outstanding capital stock of the Company (separated by class
and series) was as set forth on Schedule 3.6(a)(ii).

 

4



--------------------------------------------------------------------------------

(b)    Except as contemplated by this Agreement, including pursuant to the
Warrant, or as set forth on Schedule 3.6(b) or as otherwise have been waived, as
of the date hereof, there are no (i) outstanding warrants, options, rights,
agreements, convertible securities or other commitments or instruments pursuant
to which the Company is or may become obligated to issue or sell any shares of
its capital stock or other securities or (ii) preemptive or similar rights to
purchase or otherwise acquire shares of the capital stock or other securities of
the Company pursuant to any provision of law, the Company’s Organizational
Documents or any Contract to which the Company, or to the Company’s knowledge,
any stockholder thereof, is a party.

 

3.7

Material Agreements.

To the Company’s knowledge, (a) there is no material breach or default by any
party under any Contract to which the Company or any Subsidiary is a party that
is material to the Company’s or any Subsidiary’s business, operations, assets,
financial condition or operating results (each, a “Material Agreement”) and
(b) each Material Agreement is in full force and effect, constitutes the valid
and binding obligation of the respective parties thereto (assuming due execution
by the parties other than the Company or its subsidiaries, as applicable), and
is enforceable in accordance with its terms, except as enforceability thereof
may be limited by applicable bankruptcy, reorganization, insolvency or other
laws affecting creditors’ rights generally or by general principles of equity.
The Company has publicly filed or provided to Buyer complete and accurate copies
of each Material Agreement.

 

3.8

Brokers.

On behalf of the Company, there is no agent, broker, investment banker,
consultant, Person or firm that has acted on behalf, or under the authority of,
the Company or, to the Company’s knowledge, any of its stockholders, or will be
entitled to any fee or commission directly or indirectly from the Company or, to
the Company’s knowledge, any of its stockholders, in connection with any of the
transactions contemplated by the Transaction Documents.

 

3.9

Financial Statements.

The Company has filed with the SEC its audited balance sheet as of December 31,
2016 (the “Statement Date”), and the audited statements of income and cash flows
for the year ending on the Statement Date (together, the “Audited Financial
Statements”) and the unaudited balance sheet and statements of income and cash
flows for the nine-month period ended September 30, 2017 (the “Interim Financial
Statements”). The Audited Financial Statements, together with the notes thereto,
have been prepared in accordance with GAAP, consistently applied throughout the
periods indicated and present fairly, in all material respects, the financial
condition and position and results of operation of the Company as of the
Statement Date and for the period indicated. The Interim Financial Statements
present fairly, in all material respects, the financial condition and position
and results of operations of the Company as of the date and for the period
indicated, and have been prepared in accordance with GAAP, except for the
absence of footnote disclosure and customary year-end adjustments.

 

5



--------------------------------------------------------------------------------

3.10

Changes.

Except as set forth in the SEC Reports or as set forth on Schedule 3.10, since
September 30, 2017, there has not been:

(a)    Any change in or effect on the assets, Liabilities, financial condition
or operations of the Company from that reflected in the Interim Financial
Statements, other than changes in the ordinary course of business, none of which
individually or in the aggregate has had or could reasonably be expected to have
a Material Adverse Effect;

(b)    Any waiver by the Company of a material right of the Company or a
material debt owed to the Company;

(c)    Any direct or indirect loans made by the Company to any stockholder,
employee, officer or director of the Company, other than advances made in the
ordinary course of business;

(d)    Any debt, obligation or liability incurred, assumed or guaranteed by the
Company, except for advances from customers and those for immaterial amounts and
for current Liabilities incurred in the ordinary course of business;

(e)    Any change in any Material Agreement which has had or could reasonably be
expected to have a Material Adverse Effect; or

(f)    Any other event or condition of any character that, either individually
or cumulatively, has had or could reasonably be expected to have a Material
Adverse Effect.

 

3.11

Absence of Undisclosed Liabilities.

Neither the Company nor any of the Subsidiaries has any material Liabilities,
except (a) to the extent reflected or reserved against on the balance sheet
included in the Interim Financial Statements or disclosed in the Audited
Financial Statements and (b) Liabilities arising in the ordinary course of
business consistent with past practice since September 30, 2017. There are no
material loss contingencies (as such term is used in Statement of Financial
Accounting Standards No. 5, or any successor thereto, issued by the Financial
Accounting Standards Board) of or affecting the Company or any of the
Subsidiaries which are required to be disclosed or for which adequate provision
was required to be made on the balance sheet included in the Interim Financial
Statements or in the Audited Financial Statements which have not been disclosed
or for which adequate provision has not been made on the balance sheet included
in the Interim Financial Statements or in the Audited Financial Statements or in
the notes thereto.

 

3.12

Title to Assets, Properties and Rights.

The Company and the Subsidiaries have good and marketable title to all real
property owned by them and have good title to all personal property owned by
them, in each case free and clear of all liens, encumbrances and defects except
such as are described in the SEC Reports or such as do not materially affect the
value of such property and do not interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries; and any real property
and buildings held under lease by the Company and the Subsidiaries are held by
them under valid, subsisting and enforceable leases with such exceptions as are
not material and do not materially interfere with the use made and proposed to
be made of such property and buildings by the Company and the Subsidiaries.

 

6



--------------------------------------------------------------------------------

3.13

Taxes.

Except as would not, singly or in the aggregate, reasonably be expected to have
a Material Adverse Effect: (A) the Company and each of the Subsidiaries have
filed all United States federal, state, local and foreign income Tax returns
required by law to be filed through the date hereof and the returns and reports
are true and correct in all material respects. All Taxes shown by such returns
or otherwise assessed, which are due and payable, have been paid other than
Taxes that the Company or any of the Subsidiaries are contesting in good faith
and as to which adequate reserves have been established in accordance with GAAP;
and (B) there is no deficiency that has been asserted in writing against the
Company or any of the Subsidiaries or any of their respective properties or
assets other than Tax deficiencies that the Company or any of the Subsidiaries
are contesting in good faith and as to which adequate reserves have been
established in accordance with GAAP.

 

3.14

Litigation and Other Proceedings.

There are no Proceedings pending or, to the Company’s knowledge, threatened
against the Company, any of the Subsidiaries or their properties, whether at law
or in equity, whether civil or criminal in nature, that are or could reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to the Company as of the date hereof as follows
and acknowledges and confirms that Company is relying upon such representations
and warranties in entering into this Agreement and consummating the transactions
contemplated herein:

 

4.1

Experience; Accredited Investor Status.

Buyer (a) is an accredited investor as that term is defined in Rule 501 of
Regulation D promulgated under the Securities Act and, by virtue of its
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company, (b) is capable of evaluating the
merits and risks of its investment in the Company and has the capacity to
protect its own interests, (c) has the financial ability to bear the economic
risk of its investment in the Company and (d) is not purchasing the Shares, the
Warrant or any Warrant Shares as a result of any advertisement, article, notice
or other communication regarding the Shares, the Warrant or any Warrant Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or other general solicitation or
general advertisement.

 

7



--------------------------------------------------------------------------------

4.2

Company Information.

Buyer has been provided access to all information regarding the business and
financial condition of the Company, its expected plans for future business
activities, material contracts, intellectual property, and the merits and risks
of its purchase of the Shares, the Warrant and any Warrant Shares, which Buyer
has reasonably requested or otherwise needs to evaluate an investment in the
Shares, the Warrant and any Warrant Shares. Buyer has had an opportunity to
discuss the Company’s business, management and financial affairs with directors,
officers and management of the Company and has had the opportunity to review the
Company’s operations and facilities. Buyer has also had the opportunity to ask
questions of and receive answers from, the Company and its management regarding
the terms and conditions of this investment and all such questions have been
answered to Buyer’s satisfaction.

 

4.3

Investment.

Buyer is acquiring the Shares, the Warrant and any Warrant Shares for investment
for its own account, not as a nominee or agent, and not with the view to, or for
resale in connection with, any distribution of any part thereof. Buyer
understands that the Shares, the Warrant and the Warrant Shares have not been
registered under the Securities Act or applicable state and other securities
laws and are being issued by reason of a specific exemption from the
registration provisions of the Securities Act and applicable state and other
securities laws, the availability of which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of Buyer’s
representations as expressed herein.

 

4.4

Transfer Restrictions.

Buyer acknowledges and understands that (a) transfers of the Shares, the Warrant
and any Warrant Shares are subject to transfer restrictions contained in this
Agreement, the Warrant, the Investor Rights Agreement and under the federal
securities laws and (b) Buyer must bear the economic risk of this investment for
an indefinite period of time because the Shares, the Warrant and any Warrant
Shares must be held indefinitely unless subsequently registered under the
Securities Act and applicable state and other securities laws or unless an
exemption from such registration is available.

 

4.5

Brokers or Finders.

Buyer has not retained any agent, broker, investment banker, consultant, Person
or firm that has acted on behalf of, or under the authority of, Buyer or, to
Buyer’s knowledge, any of its stockholders, or that will be entitled to any fee
or commission directly or indirectly from Buyer or, to Buyer’s knowledge, any of
its stockholders, in connection with any of the transactions contemplated by the
Transaction Documents.

 

4.6

Organization; Qualification and Power.

Buyer is company duly organized and validly existing under the laws of Japan,
has all requisite power and authority to own, lease and operate its assets and
to carry on its business as presently being conducted, and is qualified to do
business and in good standing in every jurisdiction in which the failure so to
qualify or be in good standing could reasonably be expected to have a Material
Adverse Effect on Buyer.

 

8



--------------------------------------------------------------------------------

4.7

Authorization.

Buyer has all requisite power and authority to execute and deliver each of the
Transaction Documents and any and all instruments necessary or appropriate in
order to effectuate fully the terms hereof and thereof and all related
transactions, and to perform its obligations hereunder and thereunder. Buyer’s
entry into each of the Transaction Documents and its performance of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate or limited liability company action, as applicable, of, and
executed and delivered by, Buyer. Subject to the Company’s execution and
delivery of this Agreement, this Agreement is a valid and binding obligation of
Buyer enforceable against Buyer in accordance with its terms, except as
enforceability may be limited by applicable equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors’ rights generally, and by the exercise of judicial discretion in
accordance with equitable principles.

 

4.8

No Consent or Approval Required.

No consent, approval or authorization of, or declaration to or filing with, any
Person shall be required by Buyer for the valid authorization, execution and
delivery by such Buyer of this Agreement or for the consummation of the
transactions contemplated hereby other than those consents, approvals,
authorizations, declarations or filings which have been obtained or made, as the
case may be.

 

4.9

No Prior Short Selling.

Buyer has no present intention to and at no time prior to the date of this
Agreement has any of Buyer, its agents, representatives or affiliates engaged in
or effected, in any matter whatsoever, directly or indirectly, any (i) “short
sale” (as such term is defined in Section 242.200 of Regulation SHO of the
Exchange Act) of the Common Stock or (ii) hedging transaction, which establishes
a net short position with respect to the Common Stock.

 

4.10

Beneficial Ownership of Common Stock.

As of the date hereof, Buyer is not a Beneficial Owner of (a) any Common Stock
or (b) any securities or other instruments representing the right to acquire
Common Stock. Other than pursuant to the Investor Rights Agreement, Buyer does
not have a formal or informal agreement, arrangement or understanding with any
Person to acquire, dispose of or vote any securities of the Company.

ARTICLE V

MISCELLANEOUS

 

5.1

Expenses.

Each Party will pay its own expenses incurred in connection with the
transactions contemplated by this Agreement, including, without limitation, any
broker fees or expenses of financial advisors, financial sponsors, legal counsel
or other advisors.

 

9



--------------------------------------------------------------------------------

5.2

No Third Party Beneficiaries.

Except as expressly provided herein, this Agreement shall not confer any rights
or remedies upon any Person other than the Parties hereto and their respective
successors and permitted assigns, personal representatives, heirs and estates,
as the case may be.

 

5.3

Complete Agreement.

This Agreement constitutes the entire agreement among the Parties hereto with
respect to the transactions contemplated hereby and supersede any prior
understandings, agreements or representations by or among such Parties, written
or oral, that may have related in any way to the purchase and sale of the Shares
and the Warrant.

 

5.4

Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and permitted assigns. None of the
Parties hereto shall be permitted to assign its rights or obligations hereunder
without the prior written consent of the other Party hereto.

 

5.5

Counterparts.

This Agreement may be executed in any number of counterparts; each such
counterpart shall be deemed to be an original instrument and all counterparts
together shall constitute one instrument. This Agreement may also be executed
and delivered by portable document format (pdf) and in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

 

5.6

Press Releases and Public Announcements.

The Parties will agree upon the timing and content of any initial press release,
or other public communications relating to this Agreement and the transactions
contemplated herein.

(a)    Except to the extent already disclosed in any initial press release or
other public communication, no public announcement concerning the existence or
the terms of this Agreement or concerning the transactions described herein
shall be made, either directly or indirectly, by any of the Parties hereto
without such Party first obtaining the approval of the other Parties and
agreement upon the nature, text, and timing of such announcement, which approval
and agreement shall not be unreasonably withheld; provided, however, that
nothing in this Section 5.6 shall be deemed to prohibit any Party from making
any disclosure which its counsel deems necessary or advisable in order to
satisfy such Party’s disclosure obligations imposed by law or by Tokyo Stock
Exchange rule or regulation, including, but not limited to, obligations pursuant
to the Exchange Act, and provided further that each Party acknowledges that this
Agreement and the Investor Rights Agreement will be filed with the SEC by the
Company.

 

10



--------------------------------------------------------------------------------

(b)    The Party desiring to make any such public announcement shall provide the
other Parties with a written copy of the proposed announcement in sufficient
time prior to public release to allow such other Parties to comment upon such
announcement, prior to public release.

 

5.7

Notices.

All notices, requests, demands, claims and other communications hereunder shall
be in writing and shall be deemed to have been duly given if delivered
personally, via electronic mail, by facsimile, sent by nationally recognized
overnight courier or mailed by registered or certified mail (return receipt
requested), postage prepaid, to the appropriate Party at the address, email
address or facsimile number, as applicable, set forth below (or at such other
address for such Party as shall be specified by like notice):

If to the Company, to:

Athersys, Inc.

3201 Carnegie Avenue

Cleveland, OH 44115

Telephone: (216) 431-9900

Facsimile: (216) 361-9495

Email: lcampbell@athersys.com

Attention: Senior Vice President of Finance

with a copy (which will not constitute notice) to:

Jones Day

901 Lakeside Avenue

Cleveland, Ohio 44114

Telephone: (216)586-7103

Facsimile: (216) 579-0212

Email: mjsolecki@jonesday.com

Attention: Michael J. Solecki

If to Buyer, to:

HEALIOS K.K.

Attention: General Manager of Finance and Accounting Division

World Trade Center Bldg. 15F

2-4-1 Hamamatsucho,

Minato-ku, Tokyo, 135-6115 Japan

Facsimile: +81-3-3434-7231

 

11



--------------------------------------------------------------------------------

with a copy (which will not constitute notice) to:

Morrison & Foerster LLP

Shin-Marunouchi Building, 29th Floor

1-5-1 Marunouchi, Chiyoda-ku, Tokyo

100-6529, Japan

Telephone: +81-3-3214-6522

Facsimile: +81-3-3214-6512

Email: RLaxer@mofo.com

Attention: Randy S. Laxer

and to:

Morrison & Foerster LLP

250 West 55th Street

New York, NY 10019-9601, U.S.A.

Telephone: +1 (212) 468-8000

Facsimile: +1 (212) 468-7900

Email: JBell@mofo.com

Attention: Jeffrey Bell

All such notices and other communications shall be deemed to have been given and
received (i) in the case of personal delivery, on the date of such delivery,
(ii) in the case of delivery by email or facsimile, (A) when delivered prior to
5:00 p.m. (New York time) on a Business Day or (B) if delivered after 5:00 p.m.
on a Business Day or on a day that is not a Business Day, on the first Business
Day following the date of delivery, (iii) in the case of delivery by nationally
recognized overnight courier, on the second Business Day following the date when
sent, and (iv) in the case of mailing, on the fifth Business Day following such
mailing.

 

5.8

Confidentiality.

Buyer shall, and shall cause its respective officers, directors, employees,
agents, affiliates and its affiliate’s officers, directors, employees and
agents, if any, to, hold confidential and not use in any manner detrimental to
the Company all information they may have or obtain pursuant to their rights
under this Agreement concerning the Company and its assets, business,
operations, or prospects; provided, however, that the foregoing shall not apply
to (a) information that is or becomes generally available to the public other
than as a result of the improper disclosure by Buyer or any of its affiliates or
its or its affiliates’ employees, agents, accountants, legal counsel or other
representatives, (b) information that is or becomes available to Buyer or any of
its employees, agents, accountants, legal counsel, or other representatives on a
non-confidential basis prior to its disclosure by the Company or its employees,
agents, accountants, legal counsel or other representatives, (c) information
that is required to be disclosed by Buyer or any of its affiliates or its or its
affiliates’ employees, agents, accountants, legal counsel, or other
representatives as a result of any applicable law, rule, or regulation of any
Governmental Entity or stock exchange and (d) any information that is reasonably
required to be disclosed by Buyer in order to enforce its rights pursuant to
this Agreement.

 

12



--------------------------------------------------------------------------------

5.9

Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without giving effect to the principles of conflict of
laws thereof.

 

5.10

Jurisdiction; Venue.

Each of the Parties hereto hereby submits and consents irrevocably to the
exclusive jurisdiction of the courts of the State of New York and the United
States District Court for the Southern District of New York for the
interpretation and enforcement of the provisions of this Agreement. Each of the
Parties hereto also agrees that the jurisdiction over the person of such Parties
and the subject matter of such dispute shall be effected by the mailing of
process or other papers in connection with any such action in the manner
provided for in Section 5.7 or in such other manner as may be lawful, and that
service in such manner shall constitute valid and sufficient service of process.

 

5.11

Jury Trial.

EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

5.12

Amendments and Waivers.

This Agreement may be amended or modified and the terms and conditions hereof
may be waived, only by a written instrument signed by the Company and Buyer or,
in the case of a waiver, the Party or Parties hereto waiving compliance. No
delay on the part of any Party hereto in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any Party hereto of any right, power or privilege hereunder, nor any
single or partial exercise of any right, power or privilege hereunder, preclude
any other or other exercise thereof hereunder. The rights and remedies herein
provided are cumulative and are not exclusive of any rights or remedies which
any Party hereto may otherwise have at law or in equity.

 

5.13

Termination.

The representations and warranties of the Company and Buyer contained in
Articles III and IV hereof and the agreements and covenants set forth in this
Article V shall survive the termination of this Agreement. No termination of
this Agreement shall affect the Company’s or Buyer’s rights or obligations under
the Investor Rights Agreement, which shall survive any such termination in
accordance with its terms.

 

5.14

Headings.

The captions to the several Articles and Sections hereof are not a part of this
Agreement, but are included merely for convenience of reference only and shall
not affect its meaning or interpretation.

 

13



--------------------------------------------------------------------------------

5.15

Certain Definitions.

“$” or “dollar” means U.S. dollars.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Audited Financial Statements” has the meaning set forth in Section 3.9 of this
Agreement.

“Beneficial Ownership” has the meaning set forth in Rule 13d-3 of the Exchange
Act. The terms “Beneficial Owner,” “Beneficially Own,” and “Beneficially Owned”
shall have the correlative meanings.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or Japan, or any day on which banking
institutions in the State of New York or Tokyo, Japan are authorized or required
by law or other governmental action to close.

“Buyer” has the meaning set forth in the preamble of this Agreement.

“Closing” has the meaning set forth in Section 2.1 of this Agreement.

“Closing Date” has the meaning set forth in Section 2.1 of this Agreement.

“Common Stock” means the shares of common stock, par value $0.001 per share, of
the Company.

“Company” has the meaning set forth in the preamble to this Agreement.

“Contract” means any loan or credit agreement, note, bond, mortgage, indenture,
lease, sublease, purchase order, instrument, permit, concession, franchise,
license, commitment, contract, subcontract or other agreement, in each case,
whether written or oral.

“Exchange Act” means the Securities Exchange Act of 1934.

“GAAP” means U.S. generally accepted accounting principles.

“Governmental Entity” means any domestic or foreign federal, state, municipal,
or other governmental department, commission, board, bureau, agency or
instrumentality, or any court or tribunal.

“Interim Financial Statements” has the meaning set forth in Section 3.9 of this
Agreement.

“Investor Rights Agreement” has the meaning set forth in Section 2.2 of this
Agreement.

“Liabilities” mean any liabilities or obligations, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated, and whether due or to become due, regardless of when asserted.

“Lien” means any security interest, pledge, lien, bailment (in the nature of a
pledge or for purposes of security), mortgage, deed of trust, the grant of a
power to confess judgment, conditional sale or title retention agreement
(including any lease in the nature thereof), charge, encumbrance, easement,
reservation, restriction, cloud, right of first refusal or first offer, option,
commitment or other similar arrangement or interest in real or personal
property, whether oral or written.

 

14



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on the business,
properties, operations, assets, condition (financial or otherwise) or operating
results of the Company and the Subsidiaries, taken as a whole.

“Material Adverse Effect on Buyer” means a material adverse effect on the
business, properties, operations, assets, condition (financial or otherwise) or
operating results of the Buyer.

“Material Agreement” has the meanings set forth in Section 3.7 of this
Agreement.

“Organizational Document” means, with respect to a Person (other than an
individual), any document by which such Person establishes its legal existence
or which governs such Person’s internal affairs.

“Parties” has the meaning set forth in the preamble to this Agreement.

“Permits” means all permits, licenses, authorizations, registrations,
franchises, approvals, consents, certificates, variances and similar rights
obtained, or required to be obtained, from Governmental Entities.

“Person” means and includes an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization, or a Governmental Entity (or any
department, agency, or political subdivision thereof).

“Proceeding” means any action, suit, proceeding, complaint, charge, hearing,
inquiry or investigation before or by a Governmental Entity or an arbitrator.

“SEC” has the meaning set forth in Section 3.4 of this Agreement.

“SEC Reports” means the Company’s reports, schedules, forms, statements and
other documents filed by it under the Exchange Act since January 1, 2017 to the
date hereof, including pursuant to Section 13(a) or 15(d) thereof.

“Securities Act” has the meaning set forth in Section 1.3(a) of this Agreement.

“Shares” means an aggregate of 12,000,000 shares of Common Stock.

“Statement Date” has the meaning set forth in Section 3.9 of this Agreement.

“Subscription Amount” means $21,100,000.00.

“Subsidiaries” means ABT Holding Company, a Delaware corporation, Advanced
Biotherapeutics, Inc., a Delaware corporation, Athersys Limited, a United
Kingdom company, ReGenesys LLC, a Delaware limited liability company, ReGenesys
BVBA, a Belgium company, and ReGenesys EU NV, a Belgium company.

 

15



--------------------------------------------------------------------------------

“Tax” as used in this Agreement, means, with respect to any Person, (a) all
income taxes (including any tax on or based upon net income, gross income,
income as specially defined, earnings, profits or selected items of income,
earnings or profits) and all gross receipts, sales, use, ad valorem, transfer,
franchise, license, withholding, payroll, employment, excise, severance, stamp,
occupation, premium, property or windfall profits taxes, alternative or add-on
minimum taxes, customs duties and other taxes, fees, assessments or charges of
any kind whatsoever, together with all interest and penalties, additions to tax
and other additional amounts imposed by any taxing authority (domestic or
foreign) on such Person (if any) and (b) any liability for the payment of any
amount of the type described in clause (a) above as a result of being a
“transferee” (within the meaning of Section 6901 of the Internal Revenue Code of
1986, as amended, or any other applicable law) of another entity or a member of
an affiliated or combined group.

“Transaction Documents” means this Agreement, the Investor Rights Agreement and
the Warrant.

“Transfer Agent” means Computershare, Inc.

“Warrant” means the warrant to purchase up to 20,000,000 shares of Common Stock,
substantially in the form attached hereto as Exhibit A.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrant.

 

5.16

Incorporation of Schedules and Exhibits.

The schedules and exhibits identified in this Agreement are incorporated herein
by reference and made a part hereof.

 

16



--------------------------------------------------------------------------------

5.17

Rules of Construction.

The term “this Agreement” means this agreement together with all schedules and
the exhibits hereto, as the same may from time to time be amended, modified,
supplemented or restated in accordance with the terms hereof. In this Agreement,
the term “the Company’s knowledge” or “the knowledge of the Company” means the
knowledge of each officer of the Company, which could have been acquired after
making such reasonable due inquiry and exercising such reasonable diligence as a
prudent business person could have made or exercised in the management of his or
her business affairs, including reasonable due inquiry of those key employees
and professionals of the Company who could reasonably be expected to have actual
knowledge of the matters in question. Accounting terms used but not otherwise
defined herein shall have the meanings given to them under GAAP. The use in this
Agreement of the term “including” means “including, without limitation.” The
words “herein,” “hereof,” “hereunder” and other words of similar import refer to
this Agreement as a whole, including the schedules and exhibits, as the same may
from time to time be amended, modified, supplemented or restated, and not to any
particular section, subsection, paragraph, subparagraph or clause contained in
this Agreement. All references to sections, schedules and exhibits mean the
sections of this Agreement and the schedules and exhibits attached to this
Agreement, except where otherwise stated. The title of and the section and
paragraph headings in this Agreement are for convenience of reference only and
shall not govern or affect the interpretation of any of the terms or provisions
of this Agreement. Any reference made in this Agreement to any statute or
statutory provision or to any accounting standard means such statute, statutory
provision or accounting standard as in effect at such time, or to any successor
statute, statutory provision or accounting standard relating to the same subject
as the statute, statutory provision or accounting standard so referred to in
this Agreement, and to any then-applicable rules or regulations promulgated
thereunder. The use herein of the masculine, feminine or neuter forms shall also
denote the other forms, and words imparting the singular number only shall
include the plural and vice versa, as in each case the context may require or
permit. Where specific language is used to clarify by example a general
statement contained herein, such specific language shall not be deemed to
modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement has been
chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against any Party.

 

17



--------------------------------------------------------------------------------

5.18

Severability.

In the event that any provision of this Agreement is determined to be invalid or
unenforceable by a court of competent jurisdiction, the remainder of this
Agreement shall remain in full force and effect without such provision. In such
event, the Parties hereto shall in good faith attempt to negotiate a substitute
clause for any provision declared invalid or unenforceable, which substitute
clause shall most nearly approximate the intent of the Parties hereto in
agreeing to such invalid provision, without itself being invalid.

[Signature pages follow.]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Buyer have caused their duly authorized
representatives to execute this Agreement as of the date first above written.

 

ATHERSYS, INC.

By:

 

/s/ Gil Van Bokkelen

 

Name: Gil Van Bokkelen

 

Title:   Chairman & CEO

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Buyer have caused their duly authorized
representatives to execute this Agreement as of the date first above written.

 

HEALIOS K.K.

By:

 

/s/ Hardy TS Kagimoto

 

Name: Hardy TS Kagimoto

 

Title:   President & CEO

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

Schedule 3.6(a)(i)

Capitalization of the Company - Authorized Capital Stock (pre-Closing)

 

Common Stock, par value $0.001 per share

 

  

300,000,000 shares

 

Preferred Stock, par value $0.001 per share

 

  

10,000,000 shares

 

 

S-1



--------------------------------------------------------------------------------

Schedule 3.6(a)(ii)

Capitalization of the Company - Issued and Outstanding Capital Stock
(pre-Closing)

 

Common Stock, par value $0.001 per

share

  

125,830,331 shares issued and outstanding

Preferred Stock, par value $0.001 per

share

  

No shares issued and outstanding

 

S-2



--------------------------------------------------------------------------------

Schedule 3.6(b)

Outstanding Warrants, Options, Rights, Agreements, etc.

Shares of Common Stock issuable pursuant to:

 

  •  

The Athersys, Inc. Amended and Restated 2007 Long-Term Incentive Plan.

 

  •  

The Athersys, Inc. Equity Incentive Compensation Plan.

 

  •  

The settlement agreement, dated as of October 12, 2017, between Athersys, Inc.
and Garnet BioTherapeutics, Inc.

 

  •  

The common stock purchase agreement, dated as of December 17, 2015, between
Athersys, Inc. and Aspire Capital Fund, LLC.

 

  •  

The common stock purchase agreement, dated as of February 1, 2018, between
Athersys, Inc. and Aspire Capital Fund, LLC.

 

S-3



--------------------------------------------------------------------------------

Schedule 3.10

Changes

None.

 

S-4



--------------------------------------------------------------------------------

Exhibit A

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT UNDER
ANY CIRCUMSTANCES BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND ANY OTHER APPLICABLE SECURITIES LAWS OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE SECURITIES LAWS.

COMMON STOCK PURCHASE WARRANT

ATHERSYS, INC.

Issue Date: March [●], 2018 (the “Issue Date”)

THIS COMMON STOCK PURCHASE WARRANT certifies that, for value received, HEALIOS
K.K. (“Healios”), or its permitted assigns (the “Holder”), is entitled, upon the
terms and subject to the limitations on exercise and the conditions hereinafter
set forth, at any time on or after the Issue Date and on or prior to the close
of business on September 1, 2020 (subject to adjustment pursuant to
Section 5(l), the “Termination Date”), but not thereafter, to purchase from
Athersys, Inc., a Delaware corporation (the “Company”), up to 20,000,000 shares
(subject to the limitations contained herein, including Section 3(d), and
subject to adjustment hereunder, the “Warrant Shares”) of the Company’s common
stock, par value $0.001 per share (the “Common Stock”). The purchase price of
one Warrant Share shall be equal to the applicable exercise price set forth in
Section 1(b) (each such price, as applicable, the “Exercise Price”). This
Warrant is being issued pursuant to that certain Securities Purchase Agreement,
dated as of March 13, 2018 (as may be amended from time to time, the “Purchase
Agreement”), between Healios and the Company. Healios and the Company are also
parties to that certain Investor Rights Agreement, dated as of March [●], 2018
(as may be amended from time to time, the “Investor Rights Agreement”), and that
certain Letter of Intent for Collaboration Expansion, dated as of March 13, 2018
(as may be amended from time to time, the “LOI”), pursuant to which Healios and
the Company intend to enter into a collaboration expansion agreement
substantially in the form attached thereto (as may be amended from time to time,
the “Collaboration Agreement”).

As used in this Warrant, (a) an “Affiliate” means, with respect to any Person,
any other Person who, directly or indirectly, controls, is controlled by, or
under common control with such Person; for purposes of this definition, the term
“control” (including the correlative meanings of the terms “controlled by” and
“under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities or by contract or otherwise, (b) a “Business Day”
means any day excluding Saturday, Sunday or any day which is a legal holiday
under the laws of the State of New York or of Tokyo, Japan, or a day on which
banking institutions are authorized or required by law or other governmental
action to close, (c) “Capital Stock” means, with respect to any Person, (i) any
capital stock of such Person, (ii) any security convertible, with or without
consideration, into any capital stock of such Person, (iii) any other shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) the capital stock of such
Person and (iv) any other equity interest in, or right to vote generally in
elections of directors or the comparable governing body of, such Person, (d) a
“Person” means any individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization or governmental entity (or any department, agency, or political
subdivision thereof) and (e) a “Trading Day” means any day on which the The
Nasdaq Stock Market, LLC is open for trading.



--------------------------------------------------------------------------------

Section 1.    Vesting; Exercisability; Exercise Price. The Holder’s right to
exercise this Warrant with respect to the Warrant Shares is subject to vesting
and limitations on exercisability as follows:

(a)    Except as set forth below in Section 1(b)(ii), this Warrant will become
exercisable on the later of (i) June 1, 2018 and (ii) the first date that
Healios has satisfied the $2.5 million payment obligations set forth in
Section 7.2(a) of the Collaboration Agreement. Accordingly, except as set forth
below in Section 1(b)(ii),in no event will this Warrant be exercisable unless
such $2.5 million payment has been made.

(b)    Subject to Section 1(a) and subject to any adjustment required by
Section 3:

(i)    this Warrant may be exercised at the Exercise Price per Warrant Share
with respect to 6,000,000 Warrant Shares in the aggregate as follows:

(A)    during the period from June 1, 2018 through December 31, 2018, Holder may
exercise this Warrant with respect to no more than 1,500,000 Warrant Shares at
an Exercise Price of $2.50 per Warrant Share;

(B)    during the period from September 1, 2018 through March 31, 2019, Holder
may exercise this Warrant with respect to no more than 1,500,000 Warrant Shares
at an Exercise Price of $2.75 per Warrant Share;

(C)    during the period from January 1, 2019 through June 30, 2019, Holder may
exercise this Warrant with respect to no more than 1,500,000 Warrant Shares at
an Exercise Price of $3.00 per Warrant Share; and

(D)    during the period from April 1, 2019 through September 30, 2019, Holder
may exercise this Warrant with respect to no more than 1,500,000 Warrant Shares
at an Exercise Price of $3.25 per Warrant Share;

(ii)    this Warrant may be exercised at an Exercise Price per Warrant Share
equal to the greater of $1.76 and the Reference Price with respect to no more
than 4,000,000 Warrant Shares during the period beginning on the later of
(A) the date that the Collaboration Agreement has been entered into and (B) the
date that the $10.0 million held in escrow as contemplated by the LOI is
released to the Company, through September 1, 2020; and

 

2



--------------------------------------------------------------------------------

(iii)    this Warrant may be exercised at the Exercise Price per Warrant Share
with respect to 10,000,000 Warrant Shares in the aggregate as follows:

(A)    during the period from June 1, 2018 through August 31, 2018, Holder may
exercise this Warrant at an Exercise Price per Warrant Share equal to the
greater of $2.50 and the Reference Price;

(B)    during the period from September 1, 2018 through November 30, 2018,
Holder may exercise this Warrant at an Exercise Price per Warrant Share equal to
the greater of $2.75 and the Reference Price;

(C)    during the period from December 1, 2018 through February 28, 2019, Holder
may exercise this Warrant at an Exercise Price per Warrant Share equal to the
greater of $3.00 and the Reference Price;

(D)    during the period from March 1, 2019 through May 31, 2019, Holder may
exercise this Warrant at an Exercise Price per Warrant Share equal to the
greater of $3.25 and the Reference Price;

(E)    during the period from June 1, 2019 through August 31, 2019, Holder may
exercise this Warrant at an Exercise Price per Warrant Share equal to the
greater of $3.50 and the Reference Price;

(F)    during the period from September 1, 2019 through November 30, 2019,
Holder may exercise this Warrant at an Exercise Price per Warrant Share equal to
the greater of $3.75 and the Reference Price;

(G)    during the period from December 1, 2019 through February 29, 2020, Holder
may exercise this Warrant at an Exercise Price per Warrant Share equal to the
greater of $4.00 and the Reference Price; and

(H)    during the period from March 1, 2020 through September 1, 2020, Holder
may exercise this Warrant at an Exercise Price per Warrant Share equal to the
greater of $4.25 and the Reference Price.

As used in this Warrant, “Reference Price”, means 110% of the average closing
price per share of the Common Stock for the ten (10) Trading Days ending on the
trading day immediately preceding (and not including) the Exercise Date, as
reported on The Nasdaq Stock Market, LLC (or in the event the Common Stock is no
longer listed or traded on any Nasdaq stock exchange, then on the principal
stock exchange or market on which the Common Stock is listed or traded,
including any of the OTC Markets).

(c)    Subject to any adjustment required by Section 3, notwithstanding anything
to the contrary in this Warrant, in no event shall this Warrant be exercisable
for more than 20,000,000 Warrant Shares.

 

3



--------------------------------------------------------------------------------

Section 2.    Exercise.

(a)    Subject to Section 1, exercise of the purchase rights represented by this
Warrant with respect to Warrant Shares may be made, in whole or in part, at any
time or times on or after the Issue Date and on or before the Termination Date
by delivery to the Company (or such other office or agency of the Company as it
may designate by notice in writing to the registered Holder at the address of
the Holder appearing on the books of the Company) of a duly completed and
executed copy of a notice of exercise substantially in the form attached hereto
as Exhibit A (a “Notice of Exercise”). The date on which such delivery shall
have taken place (or be deemed to have taken place) shall be referred to herein
as the “Exercise Date”. Within seven (7) Trading Days following the date of
exercise as aforesaid, the Holder shall deliver the aggregate Exercise Price for
the shares specified in the applicable Notice of Exercise by wire transfer or
cashier’s check drawn on a United States bank; provided, however, in the event
that the Holder has not delivered such aggregate Exercise Price within seven
(7) Trading Days following the date of such exercise as aforesaid, the Company
shall not be obligated to deliver such Warrant Shares hereunder until such
payment is made. No ink-original Notice of Exercise shall be required, nor shall
any medallion guarantee (or other type of guarantee or notarization) of any
Notice of Exercise be required. Notwithstanding anything herein to the contrary,
subject to Section 5(k), the Holder shall not be required to physically
surrender this Warrant to the Company until the Holder has purchased all of the
Warrant Shares available hereunder and the Warrant has been exercised in full,
in which case, the Holder shall surrender this Warrant to the Company for
cancellation within three (3) Business Days after the relevant event shall have
occurred. Partial exercises of this Warrant resulting in purchases of a portion
of the total number of Warrant Shares available hereunder shall have the effect
of lowering the outstanding number of Warrant Shares purchasable hereunder in an
amount equal to the applicable number of Warrant Shares purchased. The Holder
and the Company shall maintain records showing the number of Warrant Shares
purchased and the date of such purchases. The Company shall deliver any
objection to any Notice of Exercise within two (2) Business Days of receipt of
such notice, including any objection to the Holder’s calculation of the
Reference Price (as defined in Section 1(b)). The Holder, by acceptance of this
Warrant, acknowledges and agrees that, by reason of the provisions of this
paragraph, following the purchase of a portion of the Warrant Shares hereunder,
the number of Warrant Shares available for purchase hereunder at any given time
may be less than the amount stated on the face hereof.

(b)    Mechanics of Exercise.

(i)    Delivery of Warrant Shares Upon Exercise. Upon each exercise of this
Warrant, the Company shall promptly, but in no event later than seven
(7) Trading Days after delivery of the applicable Notice of Exercise (subject to
delivery by the Holder to the Company of the aggregate Exercise Price payable
pursuant to Section 1(b)), instruct the transfer agent for the Common Stock (the
“Transfer Agent”) to record the issuance of the Warrant Shares purchased
hereunder to Holder in book-entry form pursuant to the Transfer Agent’s regular
procedures. The Warrant Shares shall be deemed to have been issued, and the
Holder shall be deemed to have become a holder of record of such shares for all
purposes, as of the Exercise Date with payment to the Company of the Exercise
Price having been paid.

 

4



--------------------------------------------------------------------------------

(ii)    Rescission Rights. If the Company fails to issue or cause to have issued
the Warrant Shares pursuant to Section 2(b)(i) within seven (7) Trading Days
after delivery of the applicable Notice of Exercise, then the Holder will have
the right to rescind such exercise. The right of rescission of the Holder under
this Section 2(b)(ii) is subject to delivery by the Holder of the aggregate
Exercise Price payable pursuant to Section 1(b).

(iii)    No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.

(iv)    Charges, Taxes and Expenses. Issuance of Warrant Shares shall be made
without charge to the Holder for any issue, transfer, stamp or other tax or
other incidental expense in respect of the issuance of such Warrant Shares, all
of which taxes and expenses shall be paid by the Company, and such Warrant
Shares shall be issued in the name of the Holder. Without limiting the
generality of the foregoing, the Company shall pay all fees required for
same-day processing of any Notice of Exercise.

(v)    Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

(c)    Holder’s Exercise Limitations. The Company shall not effect any exercise
of this Warrant, and a Holder shall not have the right to exercise any portion
of this Warrant, pursuant to Section 2 or otherwise, to the extent that after
giving effect to such issuance after exercise as set forth on the applicable
Notice of Exercise, the Holder (together with the Holder’s Affiliates, and any
other Persons acting as a group together with the Holder or any of the Holder’s
Affiliates), would beneficially own shares of Common Stock in excess of the
Beneficial Ownership Limitation (as defined below). For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates shall include the number of shares of Common Stock
issuable upon exercise of this Warrant with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which
would be issuable upon (i) exercise of the remaining, nonexercised portion of
this Warrant beneficially owned by the Holder or any of its Affiliates and
(ii) exercise or conversion of the unexercised or nonconverted portion of any
other securities of the Company subject to a limitation on conversion or
exercise that results in such securities or the Common Stock underlying such
securities not being beneficially owned by the Holder or any of its Affiliates.
Except as set forth in the preceding sentence, for purposes of this
Section 2(c), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations promulgated thereunder, it being
acknowledged by the Holder that the Company is not representing to the Holder
that such calculation is in compliance with Section 13(d) of the Exchange Act
and the Holder is solely responsible for any schedules required to be filed in
accordance therewith. To the extent that the limitation contained in this
Section 2(d) applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
Affiliates) and of which portion of this Warrant is exercisable shall be in the
sole discretion of the Holder, and the submission of a Notice of Exercise shall
be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any Affiliates) and of which portion of this Warrant is exercisable, in each
case subject to the Beneficial Ownership Limitation, and the Company shall have
no obligation to verify or confirm the accuracy of such determination and shall
have no liability for exercises of the Warrant that are not in compliance with
the Beneficial Ownership Limitation. In addition, a determination as to any
group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder and the Company shall have no obligation to verify or confirm the
accuracy of such determination and shall have no liability for exercises of the
Warrant that are not in compliance with the Beneficial Ownership Limitation. For
purposes of this Section 2(c), in determining the number of outstanding shares
of Common Stock, the Holder may rely on the number of outstanding shares of
Common Stock as reflected in (A) the Company’s most recent periodic or annual
report filed with the Commission, as the case may be, (B) a more recent public
announcement by the Company or (C) a more recent written notice by the Company
or the Transfer Agent setting forth the number of shares of Common Stock
outstanding. Upon the written or oral request of the Holder, the Company shall
within two (2) Trading Days confirm orally and in writing to the Holder the
number of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by the Holder or its Affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. As used in this Warrant,
“Beneficial Ownership Limitation” means 19.9% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant. The provisions of
this Section 2(c) shall be construed and implemented in a manner otherwise than
in strict conformity with the terms of this Section 2(c) to correct this
paragraph (or any portion hereof) which may be defective or inconsistent with
the intended Beneficial Ownership Limitation herein contained or to make changes
or supplements necessary or desirable to properly give effect to such
limitation.

 

5



--------------------------------------------------------------------------------

Section 3.    Certain Adjustments.

(a)    Stock Dividends, Subdivision, Combinations and Consolidations. If the
Company, at any time while this Warrant is outstanding (in whole or in part):
(i) pays a stock dividend or otherwise makes a distribution or distributions on
shares of its Common Stock (or other class of Capital Stock of the Company then
issuable upon exercise of this Warrant) or any other equity or equity equivalent
securities payable in shares of Common Stock (or such other class of Capital
Stock) (which, for avoidance of doubt, shall not include any shares of Common
Stock (or such other class of Capital Stock) issued by the Company upon exercise
of this Warrant), (ii) subdivides outstanding shares of Common Stock (or other
class of Capital Stock of the Company then issuable upon exercise of this
Warrant) into a larger number of shares or (iii) combines or consolidates
(including, without limitation, by reverse stock split) outstanding shares of
Common Stock (or other class of Capital Stock of the Company then issuable upon
exercise of this Warrant) into a smaller number of shares, then in each case the
Exercise Price shall be multiplied by a fraction of which the numerator shall be
the number of shares of Common Stock outstanding immediately before such event
and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event; with respect to Section 1(b), the
number of Warrant Shares issuable at certain specified Exercise Prices shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock outstanding immediately after such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately before such event; and the total number of shares issuable upon
exercise of this Warrant shall be proportionately adjusted such that the
aggregate Exercise Price of this Warrant shall remain unchanged. Any adjustment
made pursuant to this Section 3(a) shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or consolidation. If
the Company, at any time while this Warrant is outstanding (in whole or in part)
distributes rights on shares of its Common Stock (or other class of Capital
Stock of the Company then issuable upon exercise of this Warrant) in connection
with a shareholder rights plan, no adjustment shall be made pursuant to this
Section 3 and any such rights shall accompany the Warrant Shares issued pursuant
to this Warrant if such shareholder rights plan remains in effect.

 

6



--------------------------------------------------------------------------------

(b)    Reclassifications, Reorganizations, Consolidations and Mergers. In the
event of (i) any capital reorganization of the Company, (ii) any
reclassification or recapitalization of the stock of the Company (other than
(x) a change in par value or from par value to no par value or from no par value
to par value or (y) as a result of a stock dividend, subdivision, combination or
consolidation of shares as to which Section 3(a) shall apply) or (iii) any
consolidation or merger of the Company with or into another Person (where the
Company is not the surviving corporation or where there is a change in or
distribution with respect to the Common Stock or any other class of Capital
Stock then issuable upon exercise of this Warrant), this Warrant shall, after
such reorganization, reclassification, recapitalization, consolidation or
merger, be exercisable for the kind and number of shares of stock or other
securities or property (“Alternate Consideration”) of the Company or of the
successor corporation resulting from such consolidation or surviving such
merger, if any, to which the holder of the number of Warrant Shares underlying
this Warrant (at the time of such reorganization, reclassification,
recapitalization, consolidation or merger, and subject to the limitations set
forth in Section 1 and Section 2) would have been entitled upon such
reorganization, reclassification, recapitalization, consolidation or merger. In
such event, the aggregate Exercise Price otherwise payable for the shares of
Common Stock (or such other class of Capital Stock) issuable upon exercise of
this Warrant shall be allocated among the Alternative Consideration receivable
as a result of such reorganization, reclassification, recapitalization,
consolidation, or merger in proportion to the respective fair market values of
such Alternate Consideration. If and to the extent that the holders of Common
Stock (or such other class of Capital Stock) have the right to elect the kind or
amount of consideration receivable upon consummation of such reorganization,
reclassification, recapitalization, consolidation or merger, then the
consideration that the Holder shall be entitled to receive upon exercise shall
be specified by the Holder, which specification shall be made by the Holder by
the later of (A) ten (10) Business Days after the Holder is provided with a
final version of all material information concerning such choice as is provided
to the holders of Common Stock (or such other class of Capital Stock), and
(B) the last time at which the holders of Common Stock (or such other class of
Capital Stock) are permitted to make their specifications known to the Company;
provided, however, that if the Holder fails to make any specification within
such time period, the Holder’s choice shall be deemed to be whatever choice is
made by a plurality of all holders of Common Stock (or such other class of
Capital Stock) that are not affiliated with the Company (or, in the case of a
consolidation or merger, any other party thereto) and affirmatively make an
election (or of all such holders if none of them makes an election). From and
after any such reorganization, reclassification, recapitalization, consolidation
or merger, all references to “Warrant Shares” herein shall be deemed to refer to
the Alternate Consideration to which the Holder is entitled pursuant to this
Section 3(b). The provisions of this clause shall similarly apply to successive
reorganizations, reclassifications, recapitalizations, consolidations, or
mergers.

 

7



--------------------------------------------------------------------------------

(c)    Other Distributions. During such time as this Warrant is outstanding, if
the Company shall declare or make any dividend or other distribution of its
assets (or rights to acquire its assets) to holders of shares of Common Stock,
by way of return of capital or otherwise (including, without limitation, any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) other than any dividend or
distribution referred to in Sections 3(a) or (b) (a “Distribution”), at any time
after the issuance of this Warrant, then, in each such case, the Holder shall be
entitled to participate in such Distribution to the same extent that the Holder
would have participated therein if the Holder had held the number of shares of
Common Stock acquirable upon complete exercise of this Warrant (without regard
to any limitations on exercise hereof, including without limitation, the
Beneficial Ownership Limitation) immediately before the date of which a record
is taken for such Distribution, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
participation in such Distribution (provided, however, to the extent that the
Holder’s right to participate in any such Distribution would result in the
Holder exceeding the Beneficial Ownership Limitation, then the Holder shall not
be entitled to participate in such Distribution to such extent (or in the
beneficial ownership of any shares of Common Stock as a result of such
Distribution to such extent) and the portion of such Distribution shall be held
in abeyance for the benefit of the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Beneficial Ownership
Limitation). To the extent that this Warrant has not been partially or completed
exercised at the time of such Distribution, such portion of the Distribution
shall be held in abeyance for the benefit of the Holder until the Holder has
exercised this Warrant.

(d)    Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of shares of Common Stock (or such other Company
security as is then issuable upon exercise of this Warrant) deemed to be issued
and outstanding as of a given date shall be the sum of the number of shares of
Common Stock (or such other Company security) (excluding treasury shares, if
any) issued and outstanding on such date.

(e)    Notice to Holder.

(i)    Adjustment to Terms of Warrant. Whenever any of the terms of this Warrant
are adjusted pursuant to any provision of this Section 3 or any other applicable
provision hereof, the Company shall promptly send to the Holder a notice signed
by a duly authorized officer of the Company and setting forth (x) the Exercise
Price, number of Warrant Shares and, if applicable, the kind and amount of
Alternate Consideration purchasable hereunder after such adjustment and (y) the
facts requiring such adjustment in reasonable detail.

 

8



--------------------------------------------------------------------------------

(ii)    Notice to Allow Exercise by Holder. If, during the period in which this
Warrant is outstanding, (A) the Company shall declare a dividend (or any other
distribution in whatever form) on the Common Stock, (B) the Company shall
declare a special nonrecurring cash dividend on or a redemption of the Common
Stock, (C) the Company shall authorize the granting to all holders of the Common
Stock rights or warrants to subscribe for or purchase any shares of capital
stock of any class or of any rights, (D) the approval of any stockholders of the
Company shall be required in connection with any reclassification of the Common
Stock, any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, or any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property, or (E) the Company shall authorize the voluntary
or involuntary dissolution, liquidation or winding up of the affairs of the
Company, then, in each case, the Company shall cause to be mailed to the Holder
at its last address as it shall appear upon the Warrant Register of the Company,
at least 20 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange; provided that the failure to mail such notice or any defect
therein or in the mailing thereof shall not affect the validity of the corporate
action required to be specified in such notice. To the extent that any notice
provided hereunder constitutes, or contains, material, non-public information
regarding the Company or any of the Subsidiaries, the Company shall
simultaneously file such notice with the Securities and Exchange Commission (the
“SEC”) pursuant to a Current Report on Form 8-K. The Holder shall remain
entitled to exercise this Warrant during the period commencing on the date of
such notice to the effective date of the event triggering such notice except as
may otherwise be expressly set forth herein.

Section 4.    Transfer of Warrant and Warrant Shares.

(a)    Restrictive Legend.    The Warrant Shares (unless and until registered
under the Securities Act of 1933, as amended (the “Securities Act”), or
transferred pursuant to Rule 144 promulgated under the Securities Act, or any
successor rule or regulation hereafter adopted by the SEC, as such rule may be
amended from time to time (“Rule 144”)) will be stamped or imprinted with a
legend in substantially the following form:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT UNDER ANY CIRCUMSTANCES BE SOLD,
TRANSFERRED, OR OTHERWISE DISPOSED OF WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT FOR SUCH SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND
ANY OTHER APPLICABLE SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR APPLICABLE SECURITIES LAWS.

 

 

9



--------------------------------------------------------------------------------

(b)    Transferability. Healios and any subsequent Holder shall not sell,
assign, transfer, pledge or dispose of any portion of this Warrant, by operation
of law or otherwise, without the prior written consent of the Company, other
than the transfer of this Warrant in its entirety to any Affiliate of Healios,
which may be conducted without consent provided that an assignment form
substantially in the form attached hereto as Exhibit B is duly completed and
executed by any such subsequent Holder. Upon any permitted transfer of this
Warrant in full, the Holder shall be required to physically surrender this
Warrant to the Company within three (3) Trading Days of the date the Holder
delivers an assignment form to the Company assigning this Warrant full. The
Warrant, if properly assigned in accordance herewith, may be exercised by a new
holder for the purchase of Warrant Shares without having a new Warrant issued.
The Company shall not assign or transfer any part of its obligations under this
Warrant without the prior written consent of Healios, except in a consolidation
or merger described in Section 3(b).

(c)    Investor Rights Agreement; Warrant Register.

(i)    All Warrant Shares issuable upon exercise of this Warrant will be subject
to the rights and obligations under the Investor Rights Agreement, including,
without limitation, such Warrant Shares being Registrable Securities (as defined
in the Investor Rights Agreement).

(ii)    The Company shall register this Warrant upon records to be maintained by
the Company for that purpose (the “Warrant Register”) in the name of the record
Holder hereof from time to time. Absent manifest error or actual notice to the
contrary, the Company may deem and treat the Holder of this Warrant so
registered as the absolute owner hereof for the purpose of any exercise hereof
or any distribution to the Holder, and for all other purposes.

Section 5.    Miscellaneous.

(a)    No Rights as Stockholder Until Exercise. This Warrant does not entitle
the Holder to any voting rights, dividends or other rights as a stockholder of
the Company prior to the exercise hereof as set forth in Section 2(b).

(b)    Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon delivery by the Holder to the Company of (a) notice of the loss,
theft, destruction or mutilation of this Warrant and (b) in the case of loss,
theft or destruction, an indemnity agreement in a form and amount reasonably
satisfactory to the Company or, in the case of mutilation, surrender of the
mutilated Warrant, the Company will make and deliver a new Warrant of like tenor
dated as of the Issue Date.

(c)    Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

10



--------------------------------------------------------------------------------

(d)    Authorized Shares. The Company covenants that, during the period this
Warrant is exercisable (in whole or in part), it will reserve from its
authorized and unissued Common Stock a sufficient number of shares to provide
for the issuance of the Warrant Shares upon the exercise of any purchase rights
under this Warrant. The Company further covenants that its issuance of this
Warrant shall constitute full authority to its officers who are charged with the
duty of executing stock certificates to execute and issue the necessary Warrant
Shares upon the exercise of the purchase rights under this Warrant. The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any national securities
exchange upon which the Common Stock. The Company covenants that all Warrant
Shares which may be issued upon the exercise of the purchase rights represented
by this Warrant will, upon exercise of the purchase rights represented by this
Warrant and full payment for such Warrant Shares in accordance herewith, be duly
authorized, validly issued, fully paid and non-assessable, not subject to any
preemptive rights and free from all taxes, liens and charges created by the
Company in respect of the issue thereof (other than pursuant to the Investor
Rights Agreement and taxes in respect of any transfer occurring
contemporaneously with such issue).

(e)    Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
principles of conflict of laws thereof. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
WARRANT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(f)    Nonwaiver. No course of dealing or any delay or failure to exercise any
right hereunder on the part of Holder shall operate as a waiver of such right or
otherwise prejudice the Holder’s rights, powers or remedies.

(g)    Notices. Any notice, request or other document required or permitted to
be given or delivered to the Holder by the Company shall be delivered in
accordance with the notice provisions of the Investor Rights Agreement.

(h)    Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

(i)    Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the permitted assigns of Holder. The provisions of this Warrant are
intended to be for the benefit of any Holder from time to time of this Warrant
and shall be enforceable by the Holder or holder of Warrant Shares.

(j)    Amendment. This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Holder.

 

11



--------------------------------------------------------------------------------

(k)    Termination. This Warrant, and all rights, obligations and liabilities
hereunder, shall be automatically terminated upon the earliest of (i) (A) the
termination of the Collaboration Agreement by the Company (or any of its
subsidiaries) pursuant to Section 8.2 thereof or (B) the termination of any
other license agreement and/or collaboration agreement between the Company (or
any of its subsidiaries) and Healios in effect as of the Issue Date or entered
into pursuant to the terms of the Collaboration Agreement, in each case in
accordance with the terms of such agreement and as a result of an uncured breach
by Healios that has triggered such termination; provided, that this Warrant
shall not terminate pursuant to Section 5(k)(i)(B) unless the Company provides
Healios with written notice of the applicable breach, and Healios does not
either cure such breach within the cure period provided for in the applicable
agreement or reach an agreement with the Company (both parties negotiating in
good faith), within 30 days of receipt of such notice, to adequately compensate
the Company for such breach, (ii) July 1, 2018, if Healios has not satisfied the
$2.5 million payment obligations set forth in Section 7.2(a) of the
Collaboration Agreement by such date and (iii) the date immediately following
the Termination Date (subject to any Notice of Exercise pending at the
Termination Date, in which case such date shall be the date immediately after
the date that the Company delivers the Warrant Shares that were subject to such
pending Notice of Exercise). Upon termination of this Warrant, the Holder shall
surrender this Warrant to the Company for cancellation within three (3) Business
Days after the relevant termination event shall have occurred.

(l)    Extension. In the event that, in connection with the clinical trial being
conducted in Japan by or on behalf of Healios and referred to by Healios and the
Company as the “TREASURE” study (referenced in Section 6.2 of the form of
Collaboration Agreement attached to the LOI), the Company fails to provide
adequate MultiStem product supply to Healios to dose 220 patients by
December 31, 2018, then the Termination Date will automatically be extended to
the date that is the 24-month anniversary of the date on which such adequate
supply is delivered, and the end dates contained in Section 1(b)(ii) and
Section 1(b)(iii)(H) will be automatically extended to the new Termination Date.

(m)    Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

(n)    Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

[Signatures Contained on the Following Page]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the Issue Date.

 

ATHERSYS, INC.

 

By:

 

 

 

Name:

 

Title:

 

[Signature Page to Warrant]



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE

TO:    ATHERSYS, INC.

Reference is made to that certain Common Stock Purchase Warrant (the “Warrant”)
issued by Athersys, Inc. (the “Company”) on _______ __, 2018 Capitalized terms
used but not otherwise defined herein shall the respective meanings give thereto
in the Warrant.

(1) The undersigned Holder of the Warrant hereby elects to exercise the Warrant
for ______ Warrant Shares pursuant to Section 1(b)__ of the Warrant, subject to
delivery of the aggregate Exercise Price for the Warrant Shares as to which the
Warrant is so exercised and the undersigned Holder hereby instructs the Company
to issue the applicable number of Warrant Shares in the name of the undersigned
Holder.

(2) The undersigned Holder of the Warrant represents and warrants to the Company
that, as of the date hereof, Holder’s calculation of the Reference Price is
$____ per Warrant Share.

(3) The undersigned Holder hereby represents and warrants to the Company that,
as of the date hereof:

a)    Experience; Accredited Investor Status. The Holder (i) is an accredited
investor as that term is defined in Rule 501 of Regulation D promulgated under
the Securities Act, (ii) is capable of evaluating the merits and risks of its
investment in the Company, (iii) has the capacity to protect its own interests,
and (iii) has the financial ability to bear the economic risk of its investment
in the Company.

b)    Company Information. The Holder has been provided access to all
information regarding the business and financial condition of the Company, its
expected plans for future business activities, material contracts, intellectual
property, and the merits and risks of its purchase of the Warrants Shares, which
it has requested or otherwise needs to evaluate an investment in the Warrant
Shares. It has had an opportunity to discuss the Company’s business, management
and financial affairs with directors, officers and management of the Company and
has had the opportunity to review the Company’s operations and facilities. It
has also had the opportunity to ask questions of, and receive answers from, the
Company and its management regarding the terms and conditions of this investment
and all such questions have been answered to its satisfaction.

c)    Investment. The Holder has not been formed solely for the purpose of
making this investment and is acquiring the Warrant Shares for investment for
its own account, not as a nominee or agent, and not with the view to, or for
resale in connection with, any distribution of any part thereof. It understands
that the Warrant Shares have not been registered under the Securities Act or
applicable state and other securities laws and are being issued by reason of a
specific exemption from the registration provisions of the Securities Act and
applicable state and other securities laws, the availability of which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of its representations as expressed herein.

d)    Transfer Restrictions. The Holder acknowledges and understands that
(i) transfers of the Warrant Shares are subject to transfer restrictions under
the federal securities laws and the Investor Rights Agreement and (ii) it may
have to bear the economic risk of this investment for an indefinite period of
time unless the Warrant Shares are subsequently registered under the Securities
Act and applicable state and other securities laws or unless an exemption from
such registration is available.

 



--------------------------------------------------------------------------------

Name of Registered Owner:

 

 

Signature of Authorized Signatory of Registered Owner:

 

 

Name of Authorized Signatory:

 

 

Title of Authorized Signatory:

 

 

Date:

 

 



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT FORM

  1.                (To assign the foregoing Warrant, execute this form and
supply required information. Do not use this form to purchase shares.)

  2.                FOR VALUE RECEIVED, the foregoing Warrant and all rights
evidenced thereby are hereby assigned to the undersigned assignee. Such assignee
hereby acknowledges, agrees and confirms by its signature below that, from and
after the date hereof, it will be bound by the terms and conditions of the
foregoing Warrant.

  3.                Such assignee further acknowledge, agrees and confirms by
its signature below that, from and after the date hereof, it shall be joined to
that certain Investor Rights Agreement, dated March [●], 2018, by and between
Athersys, Inc. and Healios, K.K. (the “Investor Rights Agreement”), as the
Investor, and shall be subject to all of the applicable rights, restrictions,
conditions, duties and obligations set forth therein. Any notices required or
permitted to be delivered to such assignee pursuant to the Investor Rights
Agreement shall be delivered to the address set forth below.

 

Assignee Name:

  

 

  

(Please Print)

Assignee Address:

  

 

  

(Please Print)

Dated:                                  ,             

  

Holder’s Signature:                               

  

Holder’s Address:                                 

  